 



EXHIBIT 10.24



      

      

      

      

STOCKHOLDERS’ VOTING AGREEMENT

DATED AS OF JULY 12, 2005

AMONG
BRILLIAN CORPORATION
AND
SIGNING STOCKHOLDERS

      

      

      

      

      

 



--------------------------------------------------------------------------------



 



STOCKHOLDERS’ VOTING AGREEMENT

     AGREEMENT made as of the 12th day of July 2005, by and among BRILLIAN
CORPORATION, a Delaware corporation (hereinafter called the “Company”) and those
stockholders or prospective stockholders of the Company executing this Agreement
(hereinafter called the “Signing Stockholders”), which shall become effective on
the Effective Date (as defined herein).

RECITALS

     A. The Company is planning to enter into an Agreement and Plan of
Reorganization (the “Merger Agreement”) with Syntax Corporation, a California
corporation (“Syntax”) as a result of which Syntax would become a wholly owned
subsidiary of the Company (the “Merger”).

     B. The Merger Agreement contemplates that certain individuals will serve as
directors of the Company effective on the effective date of the Merger as
defined in the Merger Agreement (the “Effective Date”).

     C. The Merger Agreement contemplates that certain persons will agree to
vote their shares of common stock of the Company for certain persons as
directors of the Company and in favor of certain financing transactions
previously effected by the Company.

     D. Each party to this Agreement other than the Company currently is a
stockholder of the Company or will become a stockholder of the Company as a
result of the Merger.

     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto hereby agree as follows:

     1. Voting of Shares for Directors. Each of the Signing Stockholders shall
vote such stockholder’s shares of common stock of the Company for the following
persons.

          a. The Brillian Designee. Vincent Sollitto or, if he is unable or
unwilling to serve at any time, such other person as Mr. Sollitto shall
designate or, in the absence of any such designation, Wayne Pratt.

          b. The Syntax Designees. James Li, Thomas Chow, and Christopher Liu
or, if one or more of them are unable or unwilling to serve at any time, such
other person or persons as Messrs. Li, Chow, and Liu shall designate.

          c. Independent Directors. Five individuals who are “independent
directors” within the meaning of the rules and policies of the Nasdaq National
Market and each of whom shall be reasonably acceptable to the Brillian Designee
and the Syntax Designees and any successor independent director whom shall be
selected by the independent directors.

1



--------------------------------------------------------------------------------



 



     2. Voting of Shares in Favor of Financings.

     Each of the Signing Stockholders shall vote such stockholders’ shares of
common stock of the Company in favor of certain financing transactions completed
by the Company on or prior to the date of this Agreement as described in
Schedule A to this Agreement in any meeting of stockholders held to vote on
those financings in accordance with the rules of the Nasdaq Stock Market. All
the investors in those financings shall be third-party beneficiaries of this
Agreement.

     3. Copy of Agreement To Be Kept on File.

     The Company shall keep on file at its principal executive offices, and
shall exhibit to any Signing Stockholder or his duly authorized representative
at any and all reasonable times, an executed copy of this Agreement (together
with any amendments thereto). The Company also shall mail without charge a copy
of this Agreement to any Signing Stockholder within five days after a written
request therefor.

     4. Stock Certificates To Be Marked with Legend.

     All certificates representing shares now or hereafter owned by a Signing
Stockholder shall be marked with the following legend:

“This certificate and the shares represented hereby are held subject to the
terms and conditions of an agreement dated as of July ___, 2005, and any
amendments thereto, by and among this Company and certain of its stockholders. A
copy of that agreement and any amendments thereto is on file and may be
inspected at the principal executive offices of the Company.”

     5. Term of Agreement.

     Unless terminated sooner by unanimous agreement in writing of the Company
and the parties hereto then living, this Agreement shall terminate on the
earlier of the following times: (a) five years from the Effective Date, (b) upon
the death of the last but one of the then Signing Stockholders.

     6. Rights, Obligations, and Remedies.

     The rights and obligations under, and the remedies to enforce, this
Agreement are joint and several as to the Company and each Signing Stockholder
with each being completely free to enforce any or all of the rights or
obligations under this Agreement against any of the others with or without the
concurrence or joinder of any of the others. The Company and Signing
Stockholders shall have the right and privilege to obtain, in addition to all of
the other remedies which may be available under applicable law, equitable relief
including the specific enforcement of this Agreement in the event of any
violation hereof.

2



--------------------------------------------------------------------------------



 



     7. Entire Agreement; Amendment, Modification, Termination.

     This Agreement contains the entire understanding among the parties hereto
with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements and understandings, inducements, and conditions,
express or implied, oral or written, except as herein contained. This Agreement
may be amended, modified, or terminated at any time or times by the unanimous
written agreement of the Company and the Signing Stockholders.

     8. Miscellaneous.

          a. Indulgences. Neither the failure nor any delay on the part of any
party to exercise any right, remedy, power, or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power, or privilege preclude any other or further exercise of
the same or of any other right, remedy, power, or privilege, nor shall any
waiver of any right, remedy, power, or privilege with respect to any occurrence
be construed as a waiver of such right, remedy, power, or privilege with respect
to any other occurrence. No waiver shall be effective unless it is in writing
and is signed by the party asserted to have granted such waiver.

          b. Controlling Law. This Agreement and all questions relating to its
validity, interpretation, performance and enforcement, shall be governed by and
construed in accordance with the laws of the state of Delaware, notwithstanding
any or other conflict-of-law provisions to the contrary.

          c. Notices. All notices, requests, demands, and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made, and received when delivered against
receipt or upon actual receipt of registered or certified mail, postage prepaid,
return receipt requested, addressed as set forth below:

(i) If to the Company:

1600 N. Desert Drive
Tempe, Arizona 85281
Attention: Secretary

(ii) If to any Signing Stockholder:

To the last address of such person appearing on the records of the Company.

     Any party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the provision
of this paragraph for the giving of notice.

          d. Binding Nature of Agreement; No Assignment. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors, and assigns, except that no party
may assign or transfer such party’s

3



--------------------------------------------------------------------------------



 



rights or obligations under this Agreement without the prior written consent of
the other parties hereto. This Agreement shall not be binding on any transferee
of Shares owned by a Selling Stockholder that is not an affiliate, family
member, heir, personal representative estate, or trust for the benefit of any of
the foregoing.

     e. Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears hereon, and all of which shall together constitute
one and the same instrument. This Agreement shall become binding when one or
more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.

     f. Provisions Separable. The provisions of this Agreement are independent
of and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

     g. Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.

     h. Gender. Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine, or neuter, as the
context requires.

     i. Numbers of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays, and
holidays; provided, however, that if the final day of any time period falls on a
Saturday, Sunday, or holiday, then the final day shall be deemed to be the next
day which is not a Saturday, Sunday, or holiday.

     9. Counterparts; Facsimile Signatures.

     This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which shall constitute the same
agreement. This Agreement may be executed by facsimile, PDF, or other electronic
means.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.

            BRILLIAN CORPORATION
      By:   /s/ Vincent F. Sollitto Jr.         Name:   Vince Sollitto       
Title:   President and CEO     

                  SIGNING STOCKHOLDERS:    
 
           
 
      /s/ Vincent F. Sollitto Jr.    
 
           
 
      Vincent Sollitto    
 
           
 
      /s/ Wayne Pratt    
 
           
 
      Wayne Pratt    
 
           
 
      /s/ Ching Hue Li    
 
           
 
      Ching Hue Li (James Li)    
 
           
 
      /s/ Man Kit Chow    
 
           
 
      Man Kit Chow (Thomas Chow)    
 
           
 
      /s/ Roger Kao    
 
           
 
      Roger Kao    
 
           
 
      /s/ Tzu Ping Ho    
 
           
 
      Tzu Ping Ho    
 
           
 
      /s/ Lily Lau    
 
           
 
      Lily Lau    
 
           
 
           
 
      Taiwan Kolin Company Limited    
 
           
 
      By: /s/ Roger Kao    
 
     
 
Roger Kao
   
 
           
 
      /s/ Lin-Li Wu    
 
           
 
      Lin-Li Wu    
 
           
 
      /s/ Michael Chan    
 
           
 
      Michael Chan    

5